Case 5:21-mj-70030-NC Document1 Filed 01/12/21 Page 1of11

AO 106A (08/18) Application fora Warrant by Telephone or Other Reliable Electronic Means elle

UNITED STATES DISTRICT COURT 7
> JAN 12 2021

bg al : . SUSAN Y. SOONG
Northern District of California CLERK, U.S. DISTRICT COURT
WORTH DISTRICT OF CALIFORNIA

SAN JOSE OFFICE
In the Matter of the Search of

 

(Briefly describe the property to be searched
or identify the person by name and address)

Case No.

)
~ fe £
Priority Mail Express box identified by Priority Mail Cc R oy <4 YY QO 6

Express label "EJ518494631US" >’ FH

A bag] i ; ef UI Vs NC
APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under

penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment A.

located in the Northern District of California
person or describe the property to be seized):

See Attachments B.

, there is now concealed (identify the

 

The basis for the search under Fed. R. Crim. P. 41(c) 1s (check one or more):
as evidence of a crime;

1 contraband, fruits of crime, or other items illegally possessed;
C1 property designed for use, intended for use, or used in committing a crime,
© a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description

21 U.S.C. § 841 Distribution or possession with the intent to distribute controlled substances
21 U.S.C. § 843(b) Use of a communication facility to facilitate a drug offense
21 U.S.C. § 846

Conspiracy to distribute or possess with intent to distribute controlled substancs
The application is based on these facts:
See Affidavit of Leroy Versoza, Postal Inspector.

“A Continued on the attached sheet.

 

Delayed notice of days (give exact ending date if more than 30 days:

) is requested under
18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

/s/ Leroy Versoza
Applicant’s signature

Leroy Versoza, Postal Inspector
Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by

Telephone (specify reliable electronic means),

Pr ta
Date: 01/12/2021 Ne i Cesetic “sy

Judge's signature

City and state: Hon. Nathanael M. Cousins, U.S. Magistrate Judge

Printed name and title
Case 5:21-mj-70030-NC Document1 Filed 01/12/21 Page 2 of 11

AFFIDAVIT OF LEROY VERSOZA
IN SUPPORT OF
APPLICATION FOR SEARCH WARRANT

I, Leroy Versoza, Postal Inspector with the United States Postal Inspection Service, being
duly sworn, do hereby declare as follows:

I. INTRODUCTION

A. Description of Property to be Searched

1.

This affidavit is made in support of a search warrant for one USPS Priority Mail
Express box. The Priority Mail Express box is identified by Priority Mail
Express label "EJ518494631US" and possesses the following address
information: the recipient is listed as "Vinh Tran, 686 Heirloom Ct, San Jose,
CA 95127", and the sender/return address is listed as "Mai Nguyen, 998
Warehouse Rd, Orlando, FL 32803" (hereafter referred to as "THE
PARCEL".)THE PARCEL is in the temporary custody of the United States
Postal Inspection Service ("USPIS"), and is described more particularly in
Attachment A, which is attached hereto and fully incorporated within.

B. Suspected Violations of Law

2. This investigation involves the use of the United States Mail to transport and

distribute controlled substances or the proceeds of the sale of controlled
substances. For the reasons described below, I believe there is probable cause
to believe that THE PARCEL contains evidence, fruits, and instrumentalities of
violations of Title 21, United States Code, § 841 (a) (distribution and possession
with intent to distribute a controlled substance), § 843(b) (illegal use of the
mails in furtherance of narcotic trafficking) and § 846 (attempt and conspiracy
to commit the foregoing offenses). The evidence, fruits, and instrumentalities
to be searched for and seized are more fully described in Attachment B, which
is attached hereto and incorporated fully herein by reference.

C. Affiant Background and Experience

3.

I have been a Postal Inspector with the USPIS since 2013. 1 am presently
assigned to the San Francisco Division, Richmond, Califomia. My
responsibilities include the investigation of unlawful use of the U.S. Mail or
criminal activity, including the transportation of contraband materials through
the U.S. Mail. As part of my training and experience, I received twelve weeks
of Basic Inspector Training in investigative techniques at the Career
Development Division located in Potomac, Maryland, and one week of
Prohibited Mail Narcotics Training instructed by the USPIS. Furthermore, in
the course of assisting in past investigations, I have spoken with other Postal
Case 5:21-mj-70030-NC Document 1 Filed 01/12/21 Page 3 of 11

Inspectors who have substantial experience related to investigating schemes
that utilize the U.S. Mail and the evidence that can be obtained as a result.

. Asa federal law enforcement officer, I am authorized to investigate violations
of laws of the United States and authorized to execute search and arrest warrants
under the authority of the United States.

. My conclusions are based on facts set forth in this affidavit, which I learned
from my personal investigations and from other investigators in this case. Also,
my statements and conclusions in this affidavit are based on my training and
experience and on information relayed to me by other federal, state, and local
law enforcement officers. Because this affidavit is being submitted for the
limited purpose of securing a search warrant for THE PARCEL, I have set forth
only those facts necessary to establish that probable cause exists to believe that
evidence, fruits, and instrumentalities of violations of Title 21, United States
Code, §§ 841(a), 843(b), and 846 will be found in THE PARCEL.

D. Applicable Statutes

6. Pursuant to Title 21, United States Code, Section 841(a)(1), it is unlawful for

any person to “knowingly or intentionally . . . manufacture, distribute, or
dispense, or possess with intent to manufacture, distribute, or dispense a
controlled substance.”

_ Pursuant to Title 21, United States Code, Section 843(b), it is unlawful to use a
communication facility in furtherance of a drug felony. Mail is expressly listed
as one of the prohibited communications facilities included in Section 843(b):

It shall be unlawful for any person knowingly or intentionally to use any
communication facility in committing or in causing or facilitating the
commission of any act or acts constituting a felony. . . . For purposes of
this subsection, the term ‘communication facility’ .. . includes, mail,
telephone, wire, radio, and all other means of communication.

(Emphasis added.)

8. Pursuant to Title 21, United States Code, Section 846, it is unlawful for any

person to attempt to conspire to commit any offense defined in this subchapter.
Sections 841(a) and 843(b) discussed above fall within this subchapter.

E. Method and Means of Using the U.S. Mail

9. Over the past ten years, Postal Inspectors from the San Francisco Division have

noticed the increased use of Priority Mail, Express Mail, Priority Mail Express,
and registered mail to transport drugs and payments for drugs to and from
Northern California. Based on my experience, training, and discussions with
Case 5:21-mj-70030-NC Document1 Filed 01/12/21 Page 4 of 11

10.

other law enforcement officers experienced in drug investigations, I know that
drug dealers frequently use these services to ship controlled substances,
including, but not limited to: methamphetamine, cocaine, heroin, and
marijuana. Use of these services is favored because of their reliability, speed,
and low cost, as well as the perception that there is a minimal chance that the
drugs will be detected. With regard to Express Mail and registered mail parcels,
shippers pay for the benefit of being able to confirm the delivery of the parcel
by checking the U.S. Postal Service Internet Website and/or calling the local
post office.

Based on my experience, training, and discussion with other law enforcement

_ officers experienced in drug investigations, I know that certain indicators are
common when persons use the United States Mail to ship controlled substances

from one location to another. Indicators for parcels that contain controlled

_ substances and/or proceeds from controlled substances include, but are not

limited to, the following:

a. It is common practice for shippers of controlled substances to use Express
Mail, Priority Mail Express, and Priority Mail because the drugs arrive at
their destination more quickly and on a predictable date. Express Mail,
Priority Mail Express, and Priority Mail, when paired with a special service
such as delivery confirmation, allow traffickers to monitor the progress of
the shipment of controlled substances. Traffickers pay for the benefit of
being able to confirm the delivery of the parcel by checking the U.S. Postal
Service Internet website and/or calling the local post office.

_b. These packages often contain a fictitious return address, an incomplete

return address, no return address, a return address that is the same as the
addressee address, or a return address that does not match the place from
which the parcel was mailed. These packages are also sometimes addressed
to or from a commercial mail receiving agency (e.g., Mail Boxes Etc.). A
shipper sometimes mails the parcel containing controlled substances from
an area different from the return address on the parcel because either 1) the
return address is fictitious; and/or 2) the shipper is attempting to conceal the
actual location from which the parcel was mailed. These practices are used
by narcotics traffickers to hide from law enforcement officials the true
identity of the person(s) shipping and/or receiving the controlled
substances.

c. Individuals involved in the trafficking of controlled substances throughout
the United States mail will send and receive mailings on a more frequent
basis than a normal postal customer. Drug traffickers exhibit a higher rate
of using expedited mail due to their frequent exchanges of: controlled
substances and the proceeds from the sale of these controlled substances.
Case 5:21-mj-70030-NC Document1 Filed 01/12/21 Page5of11

1k.

d.

In order to conceal the distinctive smell of controlled substances from
narcotics detector dogs, these packages tend to be wrapped excessively in
bubble-pack and wrapping plastic, and are sometimes sealed with the use of
tape around all seams. In addition, the parcels often contain other parcels
which are carefully sealed to prevent the escape of odors. Perfumes, coffee,
dryer sheets, tobacco, or other substances with strong odors are also
sometimes used to mask the odor of the controlled substances being
shipped. Recently, several parcels of interdicted mail have been found to
contain heat/vacuum sealed plastic baggies, and/or re-sealed cans
containing controlled substances.

I know from my training, experience, and from discussions with other law
enforcement officers, that controlled substances, proceeds from the sales of
these controlled substances, and other indicia are likely to be found during
parcel interdictions when some or all of the indicators referenced in
paragraph 10 are present.

I know from my training, experience, and from discussions with other law
enforcement officers that drug traffickers who use the U.S. Mail and other
carriers as a means of distributing controlled substances and as a means of
communicating with co-conspirators often include the following in parcels
relating to their trafficking activity, all of which are evidence, fruits, and/or
instrumentalities of violations of Title 21, United States Code, Sections 841(a),
843(b), and 846:

a.

Controlled substances, including heroin, hashish, cocaine,
methamphetamine, marijuana, and steroids;

Packaging, baggies, and cutting agents, including items used to conceal the
odor of narcotics, such as perfumes, coffee, dryer sheets, tobacco, or other
substances with a strong odor;

Records reflecting the mailing or receipt of packages through Express Mail,
Priority Mail, Federal Express, UPS or any other common carrier;

United States and foreign currency, securities, precious metals, jewelry,
stocks, and bonds;

Records reflecting or relating to the transporting, ordering, purchasing, and
distribution of controlled substances, including books, receipts, notes,

ledgers, pay and owe sheets, correspondence, records noting price, quantity,

date and times when controlled substances were purchased, possessed,
transferred, distributed, sold or concealed; and ,

Records reflecting or relating to co-conspirators, including personal notes,
correspondence, cables, personal address lists, listings of telephone
Case 5:21-mj-70030-NC Document1 Filed 01/12/21 Page 6 of 11

numbers, and other items reflecting names, addresses, telephone numbers,
communications, and illegal activities of associates and co-conspirators in
controlled substances trafficking activities.

12. Narcotics canines are trained to detect the presence of an odor of a controlled
substance. They may detect items that have been in contact with a controlled
substance, including money. There are factors that can affect a canine’s ability
to detect the scent of controlled substances. including masking agents, the
method of packing controlled substances, and the ambient temperature.

II, FACTS SUPPORING PROBABLE CAUSE

A. Identification of THE PARCEL

 

13. On Thursday, January 7, 2021, the USPIS conducted routine parcel profiling
activities at various Post Offices in San Jose, California and identified THE
PARCEL. During a visual and physical examination of THE PARCEL, I
noticed several anomalies that, based on my training and experience, indicated
characteristics of parcels containing controlled substances and/or the proceeds

of narcotics trafficking, such as:

a.

THE PARCEL was sent by Priority Mail Express with a delivery
confirmation number, which has a tracking service that allows the sender,
recipient or anyone else with the tracking number to identify THE
PARCEL’s location in the mail stream.

THE PARCEL had a signature waiver, which is often indicative of the
actual recipient wishing to remain anonymous, as there is no physical copy
of the recipient’s signature retained. Furthermore, a signature waiver
requests that the delivery employee deliver the parcel without needing to
make direct contact with the recipient.

THE PARCEL was mailed from a known drug trafficking area to a known
drug origin area.

THE PARCEL was mailed out of Zip Code 32807 while the sender’s listed
zip is 32803. Drug Traffickers often ship narcotics or narcotics proceeds
from zip codes other than their listed zip code in an attempt to remain
anonymous

THE PARCEL did not have telephone numbers for the sender listed on the
mailing labels, which prevents the sender from being contacted by
telephone which facilitates an attempt to remain anonymous.

The postage for THE PARCEL was paid for in cash. In my experience, the
postage on most drug and drug proceeds parcels is paid for with cash. Cash
Case 5:21-mj-70030-NC Document1 Filed 01/12/21 Page 7 of 11

payments do not leave a paper trail thus allowing the shipper to remain
anonymous.

14. Based on the factors listed above, I decided to hold THE PARCEL for
_ additional investigation because it showed characteristics common to parcels
_ containing controlled substances and/or proceeds of narcotics trafficking.

 

B. Use of K-9 to Examine THE PARCEL

15. On Thursday, January 7, 2021, I presented THE PARCEL for examination to
narcotics detection canine "Chacho" at the Drug Enforcement Administration
(DEA), located in San Jose, California. Canine Chacho is handled by Officer

. Luis Leyva with the Redwood City Police Department, DEA Task Force. As

described in Attachment C, attached hereto and fully incorporated herein,
Chacho is a reliable narcotics detecting canine. Chacho has received training
in the detection of narcotics and is state-certified by a qualified California drug
detection canine center. Chacho is certified in the detection of marijuana,
hashish, cocaine, heroin, and crystal methamphetamine. Officer Leyva

| informed me that consistent with Chacho's current training and certification,
Chacho reliably recognized the odor of the above-referenced controlled
substances. Officer Leyva also tests or "proofs" Chacho on a regular basis in
order to confirm that Chacho can differentiate between contraband and non-
contraband items. This testing demonstrates and confirms that Chacho can
correctly indicate ("alert") when contraband is present, for a variety of different
objects under a variety of different circumstances. In addition to narcotics,
Chacho is also trained to detect the odor of U.S. currency that has been recently

_ exposed to controlled substances. Based on Chacho's training and "proofing",
he would not alert on non-contraband items, such as generally circulated
currency, or items such as tape, bubble wrap, or food in the absence of such
items having touched or been in close proximity to narcotics Chacho has been
trained and certified to detect.

16. I was present during the narcotics detection examination by Chacho of THE
PARCEL and observed Chacho exhibit a change in behavior when he came
across THE PARCEL. More specifically, Chacho alerted to the package by
sitting next to the suspected narcotics parcel and gazing up at his handler in a
locked stare.

C. Investigation Regarding the Listed Senders and Recipient of THE PARCEL

' for the listed sender of THE PARCEL: "Mai Nguyen, 998 Warehouse Rd,
Orlando, FL 32803". He was able to associate-the name, “Mai Nguyen” with
| the sender address. A search of USPS address databases reported the listed

17. On January 7, 2021, I checked CLEAR, an online law enforcement database,

|

|
! return address, "998 Warehouse Rd, Orlando, FL 32803", is valid.
Case 5:21-mj-70030-NC Document1 Filed 01/12/21 Page 8 of 11

18, On January 7, 2021, I checked CLEAR, an online law enforcement database,
for the listed addressee of THE PARCEL: "Vinh Tran, 686 Heirloom Ct, San
Jose, CA 95127". He was unable to associate the name, “Vinh Tran” with the
addressee address. A search of USPS address databases reported the listed
addressee address, "686 Heirloom Ct, San Jose, CA 95127", is valid.

19. On January 7, 2021, TFO Baldassari attempted to contact the listed addressee,
Vinh Tran, by telephone utilizing telephone numbers listed in CLEAR. Tran
stated he was unsure if he was expecting a parcel from Florida and did not know
if it was coming in. He requested TFO Baldassari call him back in 20 minutes
so he can get in contact with the sender. TFO Baldassari contacted Tran back.
Tran stated there was something "very personal" in the parcel and refused
consent to open the parcel.

20. Currently, THE PARCEL is in my possession in the Northern District of
California, specifically the DEA located in San Jose, California.

If. CONCLUSION

21. Based on the facts set forth in this affidavit, I believe there is probable cause to
believe that evidence, fruits, and instrumentalities of violations of Title 21,
United States Code, Sections 841(a), 843(b) and 846 are concealed in THE
PARCEL.

22. Accordingly, I respectfully request the issuance of a search warrant directing

the search of THE PARCEL, as further described in Attachment A, for the items
described in Attachment B and seizure of those items.

/s/ Leroy Versoza

 

Leroy Versoza
U.S. Postal Inspector
United States Postal Inspection Service

Subscribed and sworn to before me on this !2th day of January, 2021.

    

HONORABLE NATHANAEL C
United States Magistrate Judge
Case 5:21-mj-70030-NC Document1 Filed 01/12/21 Page 9 of 11

ATTACHMENT A

Description of the Parcel to be Searched

THE PARCEL is more specifically described as follows: one USPS Priority Mail Express
with label number EJ518494631US, measuring approximately 12.5 inches by 3.125 inches
by 15.625 inches, weighing approximately Slbs 7 ozs, addressed to: "Vinh Tran, 686
Heirloom Ct, San Jose, CA 95127", with a sender/return address listed as: "Mai Nguyen,
998 Warehouse Rd, Orlando, FL 32803". THE PARCEL bears U.S. Postage of $78.10 .
Case 5:21-mj-70030-NC Document1 Filed 01/12/21 Page 10 of 11

ATTACHMENT B

Items to be Searched and Seized

 

The following items constitute evidence, fruits, and instrumentalities of violations of Title
21, United States Code, Sections 841 (a), 843, and 846.

A.

Controlled substances, including but not limited to heroin, cocaine,
methamphetamine, marijuana, hashish and/or steroids.

Packaging, baggies, and cutting agents, including items used to conceal the odor of
narcotics, such as perfumes, coffee, dryer sheets, tobacco, or other substances with
a strong odor.

Any and all records reflecting the sending or receiving of packages through Express
Mail, Priority Mail, Federal Express, UPS, or other common carriers.

United States and foreign currency, securities, precious metals, jewelry, gift cards,
stored value cards, stocks, and bonds, that are proceeds, evidence, or
instrumentalities of violations of Title 21, United States Code, Sections 841(a), 843,
and 846.

Any and all records reflecting or relating to the transporting, ordering, purchasing,
and/or distribution of controlled substances, including books, receipts, notes,
ledgers, pay owe sheets, correspondence, records noting price, quantity, date, and
times when controlled substances were purchased, possessed, transferred,
distributed, sold or concealed.

Any and all records reflecting or relating to co-conspirators, including but not
limited to personal notes, correspondence, cables, personal address lists, listings of
telephone numbers, and other items reflecting names, addresses, telephone
numbers, communications, and illegal activities and the identities of conspirators
in controlled substance trafficking activities, all of which are evidence, fruits,
and/or instrumentalities of violations of Title 21, United States Code, Sections
841(a), 843, and 846.
Case 5:21-mj-70030-NC Document1 Filed 01/12/21 Page 11 of 11

ATTACHMENT C

I, .
Certification of Handler and Canine “Chacho” Narcotics Detection Canine
1.

Luis Leyva has been a Police Officer with the Redwood City Police Department
(“RCPD”) since March 21, 2005. Officer Leyva has been detailed to the Drug
Enforcement Administration (“DEA”) as a Task Force Officer (“TFO”) since 2014.
TFO Leyva was previously assigned to the San Mateo County Narcotics Task Force
from 2011 to 2014. TFO Leyva has been involved in over 500 narcotics related
investigations. Lo

From December, 2018 to present, TFO Leyva has been the Handler for “Chacho,” a
single purpose narcotics detection canine. TFO Leyva received training in canine
training and canine detection by Marty Mahon of Trident K9 Consulting. TFO Leyva
and Chacho were last certified as a Handler/Canine Team on November 18, 2020,
with the (POST) Police Officer Standards and Training of California and on August
10, 2020, for the (CNCA) California Narcotics Canine Association. Chacho will
indicate to the odor of marijuana, hashish, cocaine, heroin, crystal methamphetamine,
and other controlled substances. Chacho will also indicate to the odor thereof coming
from currency, notes, documents, and containers such as baggage, parcels, mail,
cargo, dwellings and motor vehicles, and other evidence that may have been utilized
in the trafficking or distribution of illicit drugs. To date, during training and
investigations, Chacho has positively identified the odor of controlled substances
numerous times.

TFO Leyva and Chacho train weekly in narcotics detection with different canine
trainers including; Mark Rispoli and Mel English as well as with the Santa Clara

| . .
County K9 unit. TFO Leyva also attends numerous classes, seminars, and
demonstrations related to the use of narcotics detection canines. Recertification for
handler TFO Leyva and K9 Chacho is conducted annually by a California qualified
drug detection canine center to insure the canine detection capabilities of controlled
substances are current. Based on his training and experience, TFO Leyva believes

canine Chacho to be a reliable narcotic detecting canine.

TFO Leyva is a member of and regularly attends conferences with the California
Narcotics Officers Association, Western States Patrol Canine Association, and the
Califomia Narcotics Canine Association.
